      Case 1:19-cv-00516-MAC-ZJH Document 2 Filed 10/21/19 Page 1 of 7 PageID #: 2

PRISONER S CIVIL RIGHTS COMPLAINT (Rev. 05/2Q1 5)
                                                                                                ioAvJhB
                                 f      -                         131 KI I 111' 1 ll. /\S
                                                                DIVISION                                OCT j ? 2019

Plaintiffs Nfme and ID Number
                                                                                              »
&. [.       . h        . s 1
Place of Confinement , «
                                                                         CASE NO. / / CV S 0 ()...
                                                                                    (Clerk will assign the number)
N«i fl f n / {


Defendant's Name and Address
                            TW5. T yeoe--                                            1:19CV516
 /• ' /; w j h o- A
Defendant's Name an Address



Defe dan s Name and Address
(DO NOT USE ET ALA) * 2 3 4

                                     INSTRUCTIONS - READ CAREFULLY

NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

L To start an. action you ust file an original and one copy of your complaint with the court. You should keep
a copy of the eontplamtforyourow n records.                                               -    -    - ¦ =_


2. Your com laint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, ust sign and declare
under penalty of perjury that the.facts are correct. If you need.additional space, DO NOT USE THE REVERSE
SIDE OR.BA.CK SIDE OF ANY P GE. ATTACH N ADDITIONAL BLANK PAGE AND WRITE ON IT

3. You st file a separate complaint for each clalm pu have unl ss the various claims are all related to theTame
incident or issue or are all against the same defendant. Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim. Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or here the
Incident giving rise to your claim for relief occurred. If ou are confined in the Texas Department of Criminal
Justice, Correctional Institutions D vision (TDCJ-CID), the list labeled as VENUE LIST' is posted in your unit
la library. It is a list, of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.




                                                                                                        Rev. 05 15
       Case 1:19-cv-00516-MAC-ZJH Document 2 Filed 10/21/19 Page 2 of 7 PageID #: 3

FILI G FEE AND IN FORMA PAUPERIS (IFF)

I:                    ;     ig         o           S350.p0                                pl          s       an
administrative fee of $30.00 for a total lee or SAutLou

2 If you do not have the necessary funds to pay the fee in full at this time-, you may request permission to proceed
in forma pauperis-. In this event you must complete the application to proceed in forma pauperis. Setting forth
information to establish your inability to prepay the fees and costs or give security therefor. f ou must also include
a current six-mont history of your inmate trust account. If you are an inmate in TDCJ-CID, you ca acquire the
application to proceed in fo m paupe is and the certificate of inmate trust account, also known as in fo ma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides A., if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to ay the full amount of a tiling fee. See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire hlingiee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been pai by the prisoner. If you
submit the application to proceed in forma pa peris, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthl installments from your inmate trust
account,,until t e entire $350.00 statutory filing fee has been paid. (The $50.00 administrati e fee does not.apply
to cases proceeding in forma pa peris.)

4. If you; intend to seek in forma pa peris status, do not send your complaint without an application to proceed
in forma paupe is and the certificate of inmate trust account. Complete: all essential paperwork before.submitting
it to the court.

CH NGE OF ADDRESS

I t is your responsibility to inform the court of any change of addr ss and its effective date. Such notice s ould be
  arked NOTICE TO THE COUR OF CHANGE OF DDRESS and shall not include an motio fox any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADD ESS ay result in the: dismissal
of our complaint pursuant to Rule 41(b), Fe eral Rules of Civil Procedure. I.


I. P EVIOUS LAWSUITS:
        A. Have you filed any other lawsuit in state or federal court relating to our i prisonment? YES NO
        B. If your answer to “A is “yes, describe each lawsuit in the space below. (If there is more than one
             lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

             1. Approximate date of filing lawsuit/o fi.o Z7 o\ , c                                                _ :
             2.    Parties to previous lawsuit:

                   PIa niiff(s)_                     C fJ- a M- l
                   Defendant(s) [ I f $ 1 A fj- - - / M yy4- f tfffl <(&. _ If ¦Q-2- -

              .    Court: (If federal, name the district; if state, name the county.)_

             4.    Cause number:

             5.    Name of judge to whom case                                  as assigned:
              .    Disposition: (Was the case dismissed, ap ealed, still pending?)
             7.    Appro i ate date of disposition:

                                                                                                         Rev. 05/15
     Case 1:19-cv-00516-MAC-ZJH Document 2 Filed 10/21/19 Page 3 of 7 PageID #: 4

II    PLACE QF PRESENT CONFINEMENT : .

' IS T EXHA 0STION fS5®RliP ;|N#N:TTS:feNT| *p: i;: ij : .
      Have you exhausted all steps of the institutional grie vanee procedure:? YES NO
      Attach a copy of our final step of the grievance procedure with he. response supplied by the institution.

IV. P RTIES TO THIS SUIT:
        . Name and address of plamtiff:,_                                                   .    ..             - _




      B. Full name of each defendant, his official position, his place of employment, and his falLmaiiiiig address.

         Defenda t #I:_


         Briefly describe the act(s) or omission(s) of this defendant ich you claimed harmed you.



         Defendant#?: . 0                  A, Jdjfh A


          Briefly describe the actf f or omfssion(s) of this defendant which you claimed harmed y u.



         Defendant#?;;


          Briefly describe the aet(s) or omission(s) of this defendant which ou claimed harmed you.




          Defendant##:


          Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed yo .



           efendant #5:


          Briefly describe the act(s) or omissioit(s) of this defendant which you claimed harmed you.




                                                                                                   Rev. 05/15
      Case 1:19-cv-00516-MAC-ZJH Document 2 Filed 10/21/19 Page 4 of 7 PageID #: 5

V. STATEMENT QF CLAIM:
..   SlateJ gjii« yjLgp -9l?i -s|atemf-nt b -i,an.ts.a€.vow.p.a p:...tb'at is wb LhaDD'ened, where did it happen,
        when did it happen, an J w                            - - * > ¦ d.-.:.lYQtE;Mg-d nQl~give
        anv legal arguments or cite ai v eases or statutes. If yo intend to allege a number of related claims, number
        and set forth each claim in a separate aragraph. Attach extra pages If necessary, b t remember the
        complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
        STRIKE YOUR COMPLAINT.




VI RELIEF:
     • State briefly exactly what yo want the court to do for you. Make no legal argumems. Cite no cases or
        statutes,




VII. GENER L BACKGROUND INFORMATION:
        A. State, in complete form, all names you have ever used or been known by including any and all aliases.




        B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
            prison or FBI nu be s ever assigned to you.

             g lO g                                ozl izycf                                    X o
VIII. SANCTIONS:
        A. Have you been sanctioned by any court as a result of any la suit ou have filed? YES NO
        B. I f your answer is yes, give the following information for every lawsuit in which sanctions were
            imposed. (If more than one, use another piece of paper and answer the same questions.)

            1. Court that imposed sanctions ( f federal, givefl e district and divis on): .
            2.        Case                      number:

            3. Approximate date sanctions were imposed: _                                         _

            4. Have the sanctions been lifted or otherwise satisfied? YES NO

                                                                                                      Rev. 05/15
                                                          4
     Case 1:19-cv-00516-MAC-ZJH Document 2 Filed 10/21/19 Page 5 of 7 PageID #: 6

       C. Has any court ever wa ed or notified you that sanctions could be im osed?                       YES        NO

      ,.D. Jf             lawsuitin which a warning was issued,
       ¦ - (Ifmorethan-one, use cvo h0"                  > McdtKBer q. esticns;)... -¦

           1. Court that issued arning (if federal, give the district and division) :                          ........

           2.       Case                     number:                                              :

          3. Approximate date warning was issued:                                                               - - .



Exec ted, on:




PLAINTIFF S DECLARATIONS

       1. I declare under penalty of perjury ail facts presented in this complaint and attachments thereto are true
           and correct,
       2. 1 understand, if I am released or transferred, it t;s my responsibility to kee the court informed of my
            current mailing ad ress and failure to do so may result in t e dismissal of this lawsuit.
       3. I understan I must exhaust all available administrative remedies prior to filing; this awsuit.
       4. I understand I am prohibited from bringing, an in forma pauper is lawsuit if I have brought three or ore
           civil actions or appeals (from a judgment in_a civ l action), in a. court.of the United. States while
           incarcerated or detaine in any facility, which la suits were dismissed on the ground they were:
           frivolous, malicious, or failed to state a claim upon which relief may be granted, unless l am under
           imminent danger of serious physical injury.
       5. I understand even if I.ani allo ed to proceed without prepayment of costs, I am responsible for the: entire
           filing fee and costs assessed by the court, which shall be deducted in accordance ith the: law from my
           inmate trust account b my custodian until the filing fee is paid.



Signed this f         /f, g fi    day of 0 i!b f~ 0... fo.               0
                      (Dav) (month) (year)




                                                                                   , x                     /
                                                                                    ature of Plaintiff)


WARNI G: Plaintiff is advised any false or deliberately misleading informatio prov ded in response to the
above questions may result in the imposition of sanctions. he sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.




                                                                                                     Rev. 05/15
      Case 1:19-cv-00516-MAC-ZJH Document 2 Filed 10/21/19 Page 6 of 7 PageID #: 7




JC         t    C-A lir-k) &.f I f \                       fl y / liA 4
                    Conf-Sri      +n-b -   r rt.O . R. aH     X Cl.mrt ..ft.fr ...

A      ftf/ t   2      A i ' ® (     .   &&y       X     L . 'CS..Q.X.

 0 b        'Ti$L.r f        r\&..       *p\)    rvy Z. 'f-t.



O T i. tt Hv.'IU-                        n.'      X aj A|             .    i On
       Q i To          3      |    / l S 'ti 'tt>... bJ 'fk M

2 /     «J,     rr\.     t   Qni, h <y? bar                 vn r     ' X Q.I AL
/)      -t Pi f f £ i p ZJ           y T? Ti Z            )y £ 4-A,
                X® b L C S tA .L. X < S He ft o.|e €5
 t /(( b V iff-tl -X Qyn G fcfn /SVj pM YX
 7 i;s. Ac/ .


                                         Xt-pp y e Xl tfl
                                                              ClA eh-



 X /. /-fl              f    e     e..        yp prifks,                       4
" / e / 10 'fV\ 0r\TP, p l? «r
                                                rxv/   tt c h n
                       Case 1:19-cv-00516-MAC-ZJH Document 2 Filed 10/21/19 Page 7 of 7 PageID #: 8
                                             house & dob Change

                                NAME: CALDWELL, EFFREY LEE NO: 02192429 j
                                DATE: 10/07/2019 14:26:14 RACE: B J
                                THE ABOVE NAMED AND NUMBERED INMATE IS TO j
                                BE ASSIGNED AS FOLLOWS: I

                                OLD HOUSE: - , dh                         j
                                NEW HOUc : M-1-                   B M     I

                                OLD DOB: I
                                NEW DOB: TRANS PEND HSG PER HS18 I

                                COMPLETED BY:                              j
                                APPROVED BY:




Si Pf y L C*i[L\rJ (f S
X: o ~ l\ i zyzf
(?/ofvCii r   . Lt !o I bn c H / -
3 b f 2SC{
     n rrv§ni~jTp    7 7 i?S'

                                                        Co rf
                                                     cnl l o:>+                > * eo
                                                      Jao (a/:lie*1 s t'-
                                   em Disreici of Texas      «,« u twD'or I v 11 o - ZZ ! 7
                                   BEAUMONT TEXAS




                                           77701~221729
